Title: From James Madison to Anthony Merry, 26 February 1805
From: Madison, James
To: Merry, Anthony


Letter not found. 26 February 1805. Calendared in the index to the State Department notes to foreign legations as “relative to the Brig Active” (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). For the Active, see Anthony Merry to JM, 12 Oct. 1804, and Claiborne to JM, 26 Nov. 1804 (PJM-SS,Robert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (9 vols. to date; Charlottesville, Va., 1986–). 8:162–63 and n. 1, 324–25).
